[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER FOR TEMPORARY INJUNCTION
The plaintiff's complaint having come before the undersigned, a Judge of the Superior court, and upon hearing at which the plaintiff and defendants were heard, it appearing that the circumstances of the case demand that it be granted and that the plaintiff shall present a bond with sufficient surety in the amount of $220,000.00.
These are, therefore, by authority of the State of Connecticut to command and enjoin you, Surevest Financial Corp., and Surevest Limited and each of your officers, servants, agents, attorneys and employees, and John C. Lewis II, and those acting in concert or privity with you to wholly and absolutely CT Page 889 desist:
(1) Competing with Surevest Limited by soliciting property and casualty insurance or otherwise engaging in the property and casualty insurance business in any manner, on behalf of Surevest Financial Corp., or any other entity;
(2) Interfering with the receiver's right to take physical possession and control of the collateral described in the Term Loan and Security Agreement (the "New Collateral"), including, without limitation, the customer files now or formerly belonging to Surevest Limited and the right to collect all insurance commissions, for property and casualty policies earned or to be earned by Surevest Limited;
(3) Interfering with the plaintiff's rights under the Term Loan and Security Agreement attached to the plaintiff's complaint as Exhibit C and as a secured party under Connecticut General Statutes 42a-9-100, et seq.;
(4) Interfering with receiver's ability to derive the benefit of Surevest Limited's general intangibles and goodwill by restraining John C. Lewis II, and Surevest Financial Corp., its agents and employees from:
         (a) contacting customers of Surevest Limited except at the request of the receiver;
         (b) diverting any present or former business, customers, or accounts of Surevest Limited or assets of Surevest Limited to any other person or entity;
And further these are therefore by the authority of State of Connecticut to command and enjoin you, John C. Lewis II, and Surevest Financial Corp. to wholly and absolutely desist from engaging in the property and casualty insurance business, except as set forth herein.
And further these are therefore by the authority of the State of Connecticut to command and order you, Surevest Financial Corp., Surevest Limited, and John Lewis to:
         (a) refer all property and casualty business to Surevest Limited; CT Page 890
         (b) account for and turn over to the receiver for Surevest Limited any and all commissions to be earned in connection with property and casualty insurance business;
         (c) execute any all documents necessary to transfer any and all property and casualty insurance business back to Surevest Limited;
         (d) do, make, execute and deliver all such additional and further things, acts, deeds, assurances and instruments as the receiver may require to more completely vest in and assure to the receiver the right to protect the plaintiff's interest under the Term Loan and Security Agreement and in or to the New Collateral, pursuant to 6.2 of the Term Loan and Security Agreement;
         (e) turn over any and all present and former customer files of Limited to the receiver.
And further, John C. Lewis II is hereby enjoined from working, consulting or doing business with or on behalf from Surevest Financial in any manner.
The plaintiff is to select a receiver for Surevest Limited and notify the defendant, through counsel forthwith in writing of the name, address and qualifications of the receiver. Unless written objection is filed with the court within five days, of the receipt of the written notice by the defendant, the receiver, by this order, is entitled to fulfill its duties hereunder. In the event of written objection, either party shall call this ORDER to the attention of the clerk of the J.D. of Hartford/New Britain at New Britain who shall place the objection on the next civil short calendar to be heard by any judge of the court, who shall determine whom to designate as a receiver. The bond herein ordered in the amount of $220,000.00 shall extend to such receiver. The receiver shall protect the assets hereunder designated and make all business decisions consistent with the sound operation of Surevest Limited.
Dated at Bridgeport, Connecticut, this 24th day of January, 1994.
PATTY JENKINS PITTMAN JUDGE CT Page 891